      Case 2:20-cv-00517-JTM-DMD Document 108 Filed 06/21/21 Page 1 of 2




MINUTE ENTRY
DOUGLAS, M.J.
JUNE 21, 2021
                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 JERRY ROGERS, JR.                                                               CIVIL ACTION

 VERSUS                                                                                NO. 20-517

 SHERIFF RANDY SMITH, DANNY                                                    SECTION “H” (3)
 CULPEPER, and KEITH CANIZARO

       On May 26, 2021, the Motion for Sanctions (“Motion”) (Rec. Doc. No. 84) filed by

defendants, Sheriff Randy Smith, Danny Culpeper, and Keith Canizaro (“Defendants”) came on

for oral hearing before the undersigned. Present were:

       William B. Most on behalf of plaintiff, Jerry Rogers, Jr.; and
       Chadwick W. Collings on behalf of defendants, Sheriff Randy Smith, Danny Culpeper,
       and Keith Canizaro

       For the reasons stated on the record,

       IT IS ORDERED that the Motion (Rec. Doc. No. 84) is GRANTED IN PART AND

DENIED IN PART. The Motion is granted with regard to Plaintiff’s response to Request for

Production No. 7.

       IT IS FURTHER ORDERED that the Motion is DENIED as to Defendants’ request to

exclude evidence of attorney’s fees to Brian Trainor and the audio statement of Steven Gaudet.

The Motion is also denied as to the request for an award of expenses associated with the

depositions of Mr. Trainor and Mr. Gaudet.

       IT IS FURTHER ORDERED that Plaintiff shall pay Defendants’ attorney’s fees

associated with the filing of the Motion. This order reserves the right of the Defendants to file the




 MJSTAR: 00:09
      Case 2:20-cv-00517-JTM-DMD Document 108 Filed 06/21/21 Page 2 of 2




appropriate motion with supporting documentation to recover the costs and fees incurred in the

filing of their Motion within ten (10) days of the date of this order.




                                               DANA M. DOUGLAS
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
